Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00529-CV

                SCHUHARDT CONSULTING PROFIT SHARING PLAN,
                           Appellant/Cross-Appellee

                                             v.

                     DOUBLE KNOBS MOUNTAIN RANCH, INC.,
                             Appellee/Cross-Appellant

                 From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2011-09-28311-CV-B
                     Honorable Mickey R. Pennington, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s declaration that
“SCHUHARDT engaged in inequitable conduct by attempting foreclosure on the property owned
by DOUBLE KNOBS for reasons other than to preserve the security or protect the debt” is
REVERSED. We MODIFY the trial court’s judgment to DELETE the above declaration and
AFFIRM the trial court’s judgment AS MODIFIED. See TEX. R. APP. P. 43.2 (a).

        Costs of this appeal are taxed against Appellant/Cross-Appellee Schuhardt Consulting
Profit Sharing Plan.

       SIGNED December 17, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice